                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                     ***
                 7    UNITED STATES OF AMERICA,                               Case No. 2:11-CR-212 JCM (CWH)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10     ARMANDO CERVANTES,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of USA v. Cervantes, case no. 2:11-cr-00212-JCM-
               14     CWH.
               15            Defendant Armando Cervantes (“defendant”) has filed a motion to continue the revocation
               16     hearing currently set for Monday, March 25, 2019, at 10:00 a.m. (ECF No. 104). The United
               17     States of America (“the government”) filed a response in opposition (ECF No. 105), to which
               18     defendant replied. (ECF No. 106).
               19            In its motion, defendant asserts that his counsel may have a scheduling conflict on that date
               20     and that counsel needs additional time “to gather supporting documentation for potential
               21     sentencing arguments,” which includes documentation regarding defendant’s underlying state DUI
               22     case. (ECF No. 104). For those reasons, defendant requests that the court continue the revocation
               23     hearing to a date on or after May 9, 2019. Id.
               24            The government opposes defendant’s request. (ECF No. 105). The government cites
               25     defendant’s lengthy history of criminal offenses and subsequent revocations of supervised release
               26     as support for the public’s strong interest in a prompt hearing of the petition for revocation. Id.
               27            In his reply, defendant asserts that his state-mandated DUI courses (resulting from his
               28     underlying state DUI conviction) are scheduled to conclude on April 17, 2019. (ECF No. 106).

James C. Mahan
U.S. District Judge
                1     Therefore, defendant argues, should the court revoke defendant’s supervised release prior to that
                2     date, he will not be able to complete the course. Id. Defendant asserts that continuing the
                3     revocation hearing to no earlier than April 17, 2019, will allow him to complete the “educational
                4     component of his state sentence” and give his counsel the time needed to track his progress and
                5     prepare an adequate defense. Id.
                6            In light of the foregoing, and good cause appearing, the court will grant defendant’s motion
                7     to continue the revocation hearing. (ECF No. 104).
                8            Accordingly,
                9            IT IS ORDERED THAT defendant’s motion to continue the revocation hearing (ECF No.
              10      104) be, and the same hereby is, GRANTED.
              11             IT IS FURTHER ORDERED THAT the revocation hearing currently set for Monday,
              12      March 25, 2019, at 10:00 a.m. be, and the same hereby is, CONTINUED to April 23, 2019, at
              13      10:00 a.m.
              14             IT IS SO ORDERED.
              15             DATED March 20, 2019.
              16                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
